UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended October 3, 2010 Commission file number 0-18629 O’Charley’s Inc. (Exact name of registrant as specified in its charter) Tennessee 62-1192475 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3038 Sidco Drive, Nashville, Tennessee (Address of principal executive offices) (Zip Code) (615) 256-8500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding as of October 29, 2010 Common Stock, no par value 21,773,068 shares O’Charley’s Inc. Form10-Q Index Page No. Part I — Financial Information Item 1. Consolidated Financial Statements (Unaudited): Consolidated Balance Sheets as of October 3, 2010 and December 27, 2009 3 Consolidated Statements of Operations for the 12 weeks ended October 3, 2010 and October 4, 2009 4 Consolidated Statements of Operations for the 40 weeks ended October 3, 2010 and October 4, 2009 5 Consolidated Statements of Cash Flows for the 40 weeks ended October 3, 2010 and October 4, 2009 6 Consolidated Statements of Shareholders’ Equity and Comprehensive Loss for the 40 weeks ended October 3, 2010 7 Notes to Unaudited Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 Part II — Other Information Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Issuer Purchases of Equity Securities 34 Item 6. Exhibits 34 Signatures EX-31.1 Section 302 Certification of the Chief Executive Officer EX-31.2 Section 302 Certification of the Chief Financial Officer EX-32.1 Section 906 Certification of the Chief Executive Officer EX-32.2 Section 906 Certification of the Chief Financial Officer 2 PART I — FINANCIAL INFORMATION Item1. Consolidated Financial Statements (Unaudited) O’CHARLEY’S INC. CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) October 3, December 27, ASSETS Current Assets: Cash and cash equivalents $ $ Trade accounts receivable, net Income taxes receivable Inventories Deferred income taxes — Assets held for sale Other current assets Total current assets Property and equipment, net of accumulated depreciation of $381,614 and $356,818 Trade names and other intangible assets Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Trade accounts payable $ $ Accrued payroll and related expenses Accrued expenses Deferred revenue Federal, state and local taxes Current portion of long-term debt and capitalized lease obligations Total current liabilities Deferred income taxes Other liabilities Long-term debt, less current portion Capitalized lease obligations, less current portion — Shareholders’ Equity: Common stock — No par value; authorized, 50,000 shares; issued and outstanding, 21,772 in 2010 and 21,547 in 2009 Retained earnings Total shareholders’ equity Total Liabilities and Shareholders’ Equity $ $ See accompanying notes to unaudited consolidated financial statements 3 O’CHARLEY’S INC. CONSOLIDATED STATEMENTS OF OPERATIONS 12 Weeks Ended October 3, 2010 and October 4, 2009 (In thousands, except per share data) (Unaudited) Revenues: Restaurant sales $ $ Franchise and other revenue Costs and Expenses: Cost of restaurant sales: Cost of food and beverage Payroll and benefits Restaurant operating Cost of restaurant sales, exclusive of depreciation and amortization shown separately below Advertising and marketing General and administrative Depreciation and amortization of property and equipment Impairment and disposal charges, net Pre-opening costs — 71 (Loss) Income from Operations ) Other Expense (Income): Interest expense, net Other, net (6 ) 1 Loss Before Income Taxes ) ) Income Tax (Benefit) Expense ) 78 Net Loss $ ) $ ) Net Loss Attributable to Common Shareholders $ ) $ ) Basic Loss per common share: Net loss $ ) $ ) Weighted average common shares outstanding Diluted Loss per common share: Net loss $ ) $ ) Weighted average diluted common shares outstanding See accompanying notes to unaudited consolidated financial statements 4 O’CHARLEY’S INC. CONSOLIDATED STATEMENTS OF OPERATIONS 40 Weeks Ended October 3, 2010 and October 4, 2009 (In thousands, except per share data) (Unaudited) Revenues: Restaurant sales $ $ Franchise and other revenue Costs and Expenses: Cost of restaurant sales: Cost of food and beverage Payroll and benefits Restaurant operating Cost of restaurant sales, excluding depreciation and amortization shown separately below Advertising and marketing General and administrative Depreciation and amortization of property and equipment Impairment and disposal charges, net Pre-opening costs 7 (Loss) Income from Operations ) Other Expense (Income): Interest expense, net Other, net (5 ) ) (Loss) Earnings Before Income Taxes ) Income Tax (Benefit) Expense ) Net (Loss) Earnings $ ) $ Net (Loss) Attributable/Earnings Available to Common Shareholders $ ) $ Basic (Loss) Earnings per common share: Net (loss) earnings $ ) $ Weighted average common shares outstanding Diluted (Loss) Earnings per common share: Net (loss) earnings $ ) $ Weighted average diluted common shares outstanding See accompanying notes to unaudited consolidated financial statements 5 O’CHARLEY’S INC. CONSOLIDATED STATEMENTS OF CASH FLOWS 40 Weeks Ended October 3, 2010 and October 4, 2009 (In thousands) (Unaudited) Cash Flows from Operating Activities: Net (loss) earnings $ ) $ Adjustments to reconcile net (loss) earnings to net cash provided by operating activities: Depreciation and amortization of property and equipment Amortization of debt issuance costs and swap termination payment Share-based compensation Loss on early extinguishment of debt — Amortization of deferred gain on sale-leasebacks ) ) Deferred income taxes and other income tax related items ) Loss on the sale of assets 86 82 Impairment and disposal charges, net Noncontrolling interests — ) Changes in assets and liabilities: Trade accounts and other receivables Income taxes receivable ) Inventories Other current assets ) ) Trade accounts payable ) Deferred revenue ) ) Accrued payroll, accrued expenses, and federal, state and local taxes Other long-term assets and liabilities ) Net cash provided by operating activities Cash Flows from Investing Activities: Additions to property and equipment ) ) Proceeds from the sale of assets Other, net (5 ) 42 Net cash used in investing activities ) ) Cash Flows from Financing Activities: Payments on long-term debt and capitalized lease obligations ) ) Repurchase of senior notes ) — Debt issuance costs ) — Payments to noncontrolling interests — ) Proceeds from swap cancellation — Proceeds from issuances under CHUX Ownership Plan and the exercise of stock options Shares tendered and retired for minimum tax withholdings ) ) Excess tax benefit from share-based payments 8 — Dividends paid (3 ) — Net cash used in financing activities ) ) Increase in cash and cash equivalents Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ See accompanying notes to unaudited consolidated financial statements 6 O’CHARLEY’S INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY AND COMPREHENSIVE LOSS 40 Weeks Ended October 3, 2010 (In thousands) (Unaudited) Common Stock Retained Shares Amount Earnings Total Balance, December 27, 2009 $ $ $ Comprehensive loss: Net loss ) ) Shares issued under CHUX Ownership Plan and exercise of stock options — Shares tendered and retired for minimum tax withholdings ) ) — ) Excess tax benefit from share-based payments — 8 — 8 Dividends paid — — (3
